Citation Nr: 0625698	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for residuals 
of left eye injury with decreased vision due to staphyloma, 
stromal scar, and amblyopia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Chicago, 
Illinois Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
a 10 percent rating for a left eye disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected left eye 
disability residual to injury warrants a rating higher than 
the current 10 percent rating.  The RO has described the 
veteran's disability as residuals of left eye injury with 
decreased vision due to staphyloma, stromal scar, and 
amblyopia.  Those particular disorders are not addressed in 
the VA rating schedule.  The RO has rated the veteran's 
disability analogously, based on impairment of visual acuity.

The claims file contains records of VA treatment and 
examinations of the veteran's eyes in 2003 through 2005.  The 
examination results appear to indicate fluctuation in visual 
acuity, with visual acuity worse in June 2004 compared to 
March 2003, but better again in December 2005.  In May 2006, 
the veteran had a hearing at the RO before the undersigned 
Veterans Law Judge.  The veteran stated that the vision in 
his left eye was worsening, and had become much worse over 
the preceding year.  The Board will REMAND the case for a VA 
visual examination to clarify the current veteran's visual 
acuity.


Accordingly, the case is REMANDED for the following actions:

	     1.  The RO should obtain the names and addresses of 
all medical care 		     providers who treated the 
veteran for the service-connected left eye 		     
condition. After securing the necessary release, the RO 
should obtain       	     copies of all records of treatment 
not already on file.	        

2.  The RO should schedule the veteran for 
a VA eye examination to determine his 
current visual acuity and any other 
impairment which is a residual of the 
service-connected left eye injury with 
decreased vision due to staphyloma, 
stromal scar, and amblyopia. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment.  


The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



